
	

114 HR 295 : To reauthorize the Historically Black Colleges and Universities Historic Preservation program.
U.S. House of Representatives
2016-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 295
		IN THE SENATE OF THE UNITED STATES
		September 13, 2016Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To reauthorize the Historically Black Colleges and Universities Historic Preservation program.
	
	
 1.Historically Black Colleges and Universities Historic Preservation program reauthorizedSection 507(d)(2) of the Omnibus Parks and Public Lands Management Act of 1996 (54 U.S.C. 302101 note) is amended by striking the period at the end and inserting and each of fiscal years 2017 through 2023..
		
	Passed the House of Representatives September 12, 2016.Karen L. Haas,Clerk
